HARRIS, Judge.
Herrick contends on this appeal that the court erred in not giving him credit for the time he spent on community control awaiting resentencing after our reversal of the downward departure sentence he originally received. See State, v. Herrick, 691 So.2d 540 (Fla. 5th DCA 1997). He relies on Fraser v. State, 602 So.2d 1299 (Fla.1992).
Although we find Fraser to be distinguishable from the ease herein, we affirm the sentence for another reason. Upon remand from our previous reversal, Herrick, instead of choosing to go to trial, again accepted a negotiated plea with the State. In that plea, the State agreed to a low-end sentence and Herrick agreed that the court could use its discretion in determining how much credit he should receive for the time he had previously spent on community control. The court granted him half credit and we find no abuse of discretion.
AFFIRMED.
DAUKSCH and THOMPSON, JJ., concur.